DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 3/27/2020.
2.	Claims 1-20 are pending in the application. Claims 1, 11, 12, and 20 are independent claims. 





Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/27/20 was filed after the mailing date of the application on 3/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia et al., PGPub. 2012/0062574 filed (9/13/2010) in view of Hall et al., PGPub. 2021/0026735 filed (7/23/2019) and in further view of Kluza, ‘Application of Bayesian Network to Recommendations in Business Process Modeling, AIBP 2013 (See IDS received 3/27/2020).
In reference to independent claim 1, Dhoolia teaches:
	receiving a process flow diagram element of a process flow diagram (See Dhoolia, para. 0048-0049) receipt of one or more documents containing one or more flow diagrams in one or more diagram formats supported by the documents.
identifying a context of the process flow diagram element, wherein the identifying a context comprises identifying categories of elements connected to the process flow diagram element, swimlanes within the process flow diagram, and text included in the process flow diagram (See Dhoolia, para. 0017, 0038, 0049-0052) the system extracts relational, geometric and textual features for the extracted nodes and edges of the flow diagram. Based upon features of the nodes and edges, a clustering takes place to arrive at a logical grouping that indicates their semantics. The Business Process Modeling Notation defines a metamodel comprising activities, gateways, events, swimlanes, artifacts and connecting objects. Textual features may include a lexical category of a label associated with an extracted node or edge.
encoding features of the process flow diagram element into a semantic vector wherein features are identified from the context of the process flow diagram element (See Dhoolia, para. 0040) for semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier which detects patterns to decide process semantics and generate rules that may recognize patterns in any given process diagram. The reference to Dhoolia determines features for input into a machine learning system but fails to explicitly teach a means of encoding features of the process flow diagram into a semantic vector however the reference to Hall (See Hall, para. 0018) discloses a means of encoding input features into a semantic vector for determining specific context-based responses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Dhoolia which determines features based on contextual information within a flow diagram element and inputs said feature-based information to detect patterns with the reference to Hall which teaches a means of encoding features into a semantic vector thus providing an added benefit of having structured input into machine learning models. 
Predicting, utilizing a process flow diagram model, a process flow diagram element for the process flow diagram based upon the at least one process flow element.
	Predicting, utilizing a process flow diagram model, a process flow diagram element for the process flow diagram based upon the at least one process flow diagram element, wherein the process flow diagram model receives and analyzes the features of the at least one process flow diagram and outputs the predicted process flow diagram element (See Dhoolia. Para. 0055) a means of utilizing machine learning algorithms to determine patterns in features of the extracted nodes, edges, geometric, and textual features. However, the reference to Dhoolia fails to explicitly teach predicting a process flow diagram element however the reference to Kluza (See pages 2-4 and 7) discloses a means of suggesting or predicting process flow diagram elements based upon context inspected within a business process model. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references of Dhoolia and Hall which teach identifying patterns of flow diagram elements based upon input of extracted nodes, edges, geometric, and textual features into a machine learning algorithm with the reference to Kluza which teaches a means of predicting diagram elements based upon similar input into a model since it would have provided an added benefit of improving the identification of ambiguous diagram flow elements. 
In reference to dependent claim 2, Dhoolia teaches:
Wherein the identifying element types of elements connected to the process flow diagram element comprises identifying the elements connected to the process flow diagram element, by analyzing a control flow of the process flow diagram (See Dhoolia, para. 0017, 0038, 0049-0052) the system extracts relational, geometric and textual features for the extracted nodes and edges of the flow diagram. Based upon features of the nodes and edges, a clustering takes place to arrive at a logical grouping that indicates their semantics. The Business Process Modeling Notation defines a metamodel comprising activities, gateways, events, swimlanes, artifacts and connecting objects. Textual features may include a lexical category of a label associated with an extracted node or edge.
In reference to dependent claim 3, Dhoolia teaches:
	Wherein the process flow diagram embedding is trained utilizing semantic vectors corresponding to process flow diagram elements included in previously developed process flow diagrams and a process flow diagram context for a given element occurring within the previously developed process flow diagrams (See Dhoolia, para. 0019) The set of diagrams for which the corresponding correct process models are used to train a classifier in a supervised manner, to learn classification rules from the labeled instances. The rules can be used to infer the semantics of new diagrams. 
In reference to dependent claim 4, Dhoolia teaches:
	Wherein the predicting comprises verifying an accuracy of the at least one process flow diagram element (See Dhoolia, para. 0019) The set of diagrams for which the corresponding correct process models are used to train a classifier in a supervised manner, to learn classification rules from the labeled instances. The rules can be used to infer the semantics of new diagrams. 
In reference to dependent claim 5, Dhoolia teaches:
	Comprising generating a process flow diagram catalog of previously developed process flow diagrams (See Dhoolia, para. 0019) The set of diagrams for which the corresponding correct process models are used to train a classifier in a supervised manner, to learn classification rules from the labeled instances. The rules can be used to infer the semantics of new diagrams.
In reference to dependent claim 6, Dhoolia teaches:
	Comprising identifying a particular process flow diagram form the process flow diagram catalog, the particular process flow diagram being similar to the process flow diagram, wherein the identifying a particular process flow diagram from the process flow diagram catalog comprises converting the previous….(See Dhoolia, para. 0021) classifier is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier.
In reference to dependent claim 7, Dhoolia teaches:
	 Wherein the identifying a context comprises representing process flow diagram elements within the process flow diagram as parts-of-speech, by utilizing linguistic processing (See Dhoolia, para. 0032) in response to receiving a flow diagram, the system identifies text labels which may include lexical categories.
In reference to dependent claim 8, Dhoolia teaches:
	Wherein the predicting comprises reconstructing a semantic vector for at least one of a previous process flow diagram element and a subsequent process flow diagram element, in view of the semantic vector of the process flow diagram element (See Dhoolia. Para. 0055) a means of utilizing machine learning algorithms to determine patterns in features of the extracted nodes, edges, geometric, and textual features. However, the reference to Dhoolia fails to explicitly teach predicting comprises reconstructing a semantic vector for at least one of previous and subsequent proves flow element however the reference to Kluza (See pages 2-4 and 7) discloses a means of suggesting or predicting both previous and subsequent process flow diagram elements based upon context inspected within a business process model. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references of Dhoolia and Hall which teach identifying patterns of flow diagram elements based upon input of extracted nodes, edges, geometric, and textual features into a machine learning algorithm with the reference to Kluza which teaches a means of predicting diagram elements based upon similar input into a model since it would have provided an added benefit of improving the identification of ambiguous diagram flow elements. 
In reference to dependent claim 9, Dhoolia teaches:
	Wherein the predicting comprises reverting the semantic vector of the predicted element into a process flow diagram element including text, an identified swimlane, and an element type (See Dhoolia, para. 0021) classifier is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier.
In reference to dependent claim 10, Dhoolia teaches:
wherein the features comprise element type, swimlane, milestone, and text (See Dhoolia, para. 0040) for semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier which detects patterns to decide process semantics and generate rules that may recognize patterns in any given process diagram. The reference to Dhoolia determines features for input into a machine learning system but fails to explicitly teach a means of encoding features of the process flow diagram into a semantic vector however the reference to Hall (See Hall, para. 0018) discloses a means of encoding input features into a semantic vector for determining specific context-based responses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Dhoolia which determines features based on contextual information within a flow diagram element and inputs said feature-based information to detect patterns with the reference to Hall which teaches a means of encoding features into a semantic vector thus providing an added benefit of having structured input into machine learning models. 
Predicting, utilizing a process flow diagram model, a process flow diagram element for the process flow diagram based upon the at least one process flow element.
In reference to independent claim 11, the claim recites an apparatus for performing similar limitations to those found in claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to claims 12-19, the claims recite a computer readable medium including executable instructions for performing similar steps to those found in the method claims numbered 1-6 and 8-9, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to independent claim 20, Dhoolia teaches:
	training a machine-learning model, wherein the training comprises receiving developed process flow diagrams (See Dhoolia, para. 0021) classifier is trained to identify patterns in features of the extracted nodes and edges that indicate a class of process semantic of the respective extracted nodes and edges. This may be accomplished using sample flow diagrams to train the classifier.
converting the developed process flow diagrams into feature vectors and generating a training dataset from the feature vectors, wherein the converting comprises identifying a context of process flow diagram elements within the process flow diagram and wherein the feature vectors are based upon the context of a given process flow diagram element (See Dhoolia, para. 0040) for semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier which detects patterns to decide process semantics and generate rules that may recognize patterns in any given process diagram. The reference to Dhoolia determines features for input into a machine learning system but fails to explicitly teach a means of encoding features of the process flow diagram into a semantic vector however the reference to Hall (See Hall, para. 0018) discloses a means of encoding input features into a semantic vector for determining specific context-based responses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Dhoolia which determines features based on contextual information within a flow diagram element and inputs said feature-based information to detect patterns with the reference to Hall which teaches a means of encoding features into a semantic vector thus providing an added benefit of having structured input into machine learning models. 
	receiving an undeveloped process flow diagram comprising at least one process flow diagram element (See Dhoolia, para. 0048-0049) receipt of one or more documents containing one or more flow diagrams in one or more diagram formats supported by the documents.
converting the undeveloped process flow diagram into at least one feature vector, wherein the converting comprises identifying a context of the at least one process flow diagram element and representing the context and at least one flow diagram as a feature vector (See Dhoolia, para. 0040) for semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier which detects patterns to decide process semantics and generate rules that may recognize patterns in any given process diagram. The reference to Dhoolia determines features for input into a machine learning system but fails to explicitly teach a means of encoding features of the process flow diagram into a semantic vector however the reference to Hall (See Hall, para. 0018) discloses a means of encoding input features into a semantic vector for determining specific context-based responses. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Dhoolia which determines features based on contextual information within a flow diagram element and inputs said feature-based information to detect patterns with the reference to Hall which teaches a means of encoding features into a semantic vector thus providing an added benefit of having structured input into machine learning models. 
Predicting, utilizing a process flow diagram model, a process flow diagram element for the process flow diagram based upon the at least one process flow element.
	generating a prediction with respect to the undeveloped process flow diagram utilizing the at least one feature vector of the undeveloped process flow diagram, wherein the generating comprises providing the at least one feature to the machine learning model and receiving the prediction from the machine-learning model (See Dhoolia. Para. 0055) a means of utilizing machine learning algorithms to determine patterns in features of the extracted nodes, edges, geometric, and textual features. However, the reference to Dhoolia fails to explicitly teach predicting a process flow diagram element however the reference to Kluza (See pages 2-4 and 7) discloses a means of suggesting or predicting process flow diagram elements based upon context inspected within a business process model. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references of Dhoolia and Hall which teach identifying patterns of flow diagram elements based upon input of extracted nodes, edges, geometric, and textual features into a machine learning algorithm with the reference to Kluza which teaches a means of predicting diagram elements based upon similar input into a model since it would have provided an added benefit of improving the identification of ambiguous diagram flow elements. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178